Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/938,224 filed on 24 July 2020. The response filed 30 September 2022 amends claims 10 and 18, cancels claims 1-9, and presents arguments is hereby acknowledged. 	Claims 10-18 are presented for examination.

Response to Arguments
Independent Claims 10 and 18
On pages 4-5 of the response filed 30 September 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 30 June 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 4-5, Applicant argues that the Dadashnialehi/McLeod system fails to teach or suggest “when power applied to the modulated waveform is being suppressed.” Applicant argues that the amended independent claims 10 and 18 define that data is encoded and decoded in the modulated waveform when power applied to the modulated waveform is being suppressed. Further, Applicant argues that “no combination of the cited references discloses or suggest the combinations defined in independent claims 10 and 18, and particularly does not disclose or suggest that data is encoded and decoded in the modulated waveform when power applied to the modulated waveform is being suppressed.” 	Examiner respectfully agrees and finds this argument persuasive. Neither Dadashnialehi/McLeod disclose the amended limitations. Therefore, Examiner finds this argument persuasive. 

Dependent Claims 11-17
On pages 4-5 of the response filed 30 September 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 30 June 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Objections
Claims 10 is objected to because of the following informalities:  	the acronym “HVAC” is used without an explanation of the abbreviation, i.e. “heating, ventilation, and air conditioning,” as discussed in paragraph 0002 of Applicant’s specification. 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0118811 A1 to Dadashnialehi et al, US PGPUB 2019/0066413 A1 to McLeod et al, and US PGPUB 2015/0366038 A1 to Van Der Brug.
Regarding Claim 10, Dadashnialehi discloses an HVAC system comprising:  	a first component (FIG. 5, 0053, and 0133 provides for a HVAC system for main dimmer 502);  	a second component (FIG. 5A, 0053, and 0133 provides for a thermostat for a heating and/or cooling system as remote dimmer 504);  	a communications interface providing communications between the first component and the second component (FIG. 5A provides for traveler wiring 511);  	the first component comprising a communications module (0055 provides for a load control circuit in the main dimmer 502). 	Dadashnialehi doesn’t explicitly disclose the communications module including: a modulator/demodulator configured to encode and decode data in a modulated waveform on the communications interface when power applied to the modulated waveform is being suppressed. 	McLeod, in a similar field of endeavor, discloses a modulator/demodulator (FIG. 3 provides for modulator 94; FIG. 5A provides for demodulator 104) configured to encode and decode data in a modulated waveform on a communications interface (0050 provides for modulator 94 encodes data; 0056-0057 provides for demodulator 104 is configured to extract/ decode data in a modulated AC power signal on a power management system 74). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McLeod for modulators within a HVAC system. The modulating entities of McLeod, when implemented with the load control system of the Dadashnialehi system, will allow one of ordinary skill in the art to process data packets, in order to create a modulated AC signal. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the modulating entities of McLeod with the load control system of the Dadashnialehi system for the desirable purpose of creating modulated signals. 	The Dadashnialehi/McLeod system doesn’t explicitly disclose when power applied to the modulated waveform is being suppressed. 	Van Der Brug, in a similar field of endeavor, discloses encode and decode data in a modulated waveform when power applied to the modulated waveform is being suppressed (0058 provides for encoding data packets on switches 125 during negative half cycles when data is not carried, i.e. power applied is being suppressed). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Van Der Brug for processing waveforms within a circuit. The waveforms of Van Der Brug, when implemented with the load control system of the Dadashnialehi/McLeod system, will allow one of ordinary skill in the art to encode data packets, in order to determine which cycle to communicate signals. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the waveforms of Van Der Brug with the load control system of the Dadashnialehi/McLeod system the desirable purpose of communicating modulated signals during specific time periods.
Regarding Claim 11, the Dadashnialehi/McLeod/Van Der Brug system discloses the HVAC system of claim 10, wherein:  	the communications module comprises a zero-cross detector (Dadashnialehi, FIG. 7 provides for a zero-crossing detect circuit 716) to detect the negative half cycle time of an AC waveform on the communications interface (Dadashnialehi, 0073 provides for detecting the negative half cycles to transmit and receive digital messages).
Regarding Claim 12, the Dadashnialehi/McLeod/Van Der Brug system discloses the HVAC system of claim 11, wherein: 	the modulator/demodulator is configured to encode and decode the modulated waveform on the communications interface during the negative half cycle time of the AC waveform on the communications interface (Van Der Brug, 0058-0059 provides for encoding and decoding data packets on switches 125 during a negative half cycle of a cycle on a controller 128). 	Same motivation as independent claim 10.
Regarding Claim 13, the Dadashnialehi/McLeod/Van Der Brug system discloses the HVAC system of claim 10, wherein:  	the communications module comprises a transceiver configured to send data to the modulator/demodulator and receive data from the modulator/demodulator (McLeod, 0017 and 0020-0021 provides for a transceiver). 	Same motivation as independent claim 10.
Regarding Claim 14, the Dadashnialehi/McLeod/Van Der Brug system discloses the HVAC system of claim 13, wherein:  	the transceiver is configured to communicate with a controller of the first component (McLeod, FIG. 5A, 0013, and 0038 provides for a controller 84 communicating with transceiver). 	Same motivation as independent claim 10.
Regarding Claim 15, the Dadashnialehi/McLeod/Van Der Brug system discloses the HVAC system of claim 10, wherein:  	the modulated waveform includes a single carrier signal (Dadashnialehi, 0015 and 0074 provides for an AC control signal transmitted on a power-line carrier link).
Regarding Claim 16, the Dadashnialehi/McLeod/Van Der Brug system discloses the HVAC system of claim 10, wherein:  	the modulated waveform includes a plurality of carrier signals (Dadashnialehi, 0015 and 0074 provides for an AC control signal transmitted on a power-line carrier link).
Regarding Claim 18, similar rejection where the HVAC system of claim 12 teaches the method of claim 18.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the Dadashnialehi/McLeod/Van Der Brug system as applied to claim 10 above, and further in view of US PGPUB 2014/0175866 A1 to Fox et al.
Regarding Claim 17, the Dadashnialehi/McLeod/Van Der Brug system discloses the HVAC system of claim 10. 	The Dadashnialehi/McLeod/Van Der Brug system doesn’t explicitly disclose the modulated waveform is centered about a DC offset. 	Fox, in a similar field of endeavor, discloses a modulated waveform is centered about a DC offset (0034 and 0047 provides for a desired DC offset). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fox for minimizing total harmonic distortion. The direct current offset of Fox, when implemented with the load control system of the Dadashnialehi/McLeod/Van Der Brug system, will allow one of ordinary skill in the art to place a voltage within a range, in order to cause less total harmonic distortion. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the direct current offset of Fox with the load control system of the Dadashnialehi/McLeod/Van Der Brug system for the desirable purpose of causing less total harmonic distortion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,567,711 B1 to Skeoch discloses disrupting currenting during a half cycle of an AC waveform.
DE 202018102044 U1 discloses when a negative half cycle of voltage is applied the rectifier is cut off or suppressed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459